         Case 1:19-cr-10080-NMG Document 876 Filed 02/26/20 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,

        v.
                                                                 Case No. 19-cr-10080
MOSSIMO GIANNULLI and LORI
LOUGHLIN,

               Defendants.


       DEFENDANTS MOSSIMO GIANNULLI AND LORI LOUGHLIN’S
  SECOND SUPPLEMENTAL MEMORANDUM REGARDING TRIAL GROUPINGS

       In the event the Court elects to set a trial date at tomorrow’s status conference (see ECF

No. 875), Defendants Loughlin and Giannulli file this memorandum to supplement their proposed

trial groupings submitted on February 12, 2020. See ECF No. 846. Defendants continue to

recommend the same three trial groupings but now further propose that the following group be

tried first. Defendants take no position on the order of the second and third trials.

                                              Trial 1
 Defendant                                        Alleged Conduct
 Gamal Abdelaziz                                  USC donations
 Diane Blake and Todd Blake                       USC donations
 Mossimo Giannulli and Lori Loughlin              USC donations
 John Wilson                                      USC donations

                                         Trials 2 and 3
 Defendant             Alleged                            Defendant              Alleged Conduct
                       Conduct
 I-Hsin “Joey”         Testing                            Elisabeth Kimmel  Georgetown and
 Chen                                                                       USC donations
 Amy Colburn and       Testing                            Marci Palatella   Testing and USC
 Gregory Colburn                                                            donations
 David Sidoo           Testing                            William McGlashan Testing and USC
                                                          Jr.               allegations
                                                          Homayoun Zadeh    USC donations
                                                          Robert Zangrillo  USC donations
         Case 1:19-cr-10080-NMG Document 876 Filed 02/26/20 Page 2 of 4



       In light of this supplemental proposal, Defendant Zadeh1 now joins in this recommendation

and no longer support the Government’s proposed trial groupings. See ECF Nos. 848 & 849.

       As noted in Defendants’ initial filing, Defendants proposed trial groupings is significantly

preferable to the Government’s proposal for several reasons. Unlike the Government’s proposal,

Defendants’ recommendation has a clear organizing principle of treating like Defendants alike.

That structure will help to ensure that the proceedings are both efficient and fair. It will help to

streamline the trials by reducing motion practice about potentially prejudicial evidence unrelated

to certain Defendants. Those efficiencies will have the added benefit of substantially reducing the

number rulings the Court will need to make on complex motions and simplifying the jury

instructions, thereby decreasing the chances that a reversible error occurs during one of the trials.

Dated: February 26, 2020                              Respectfully submitted,

                                                      /s/ Sean M. Berkowitz
                                                      Sean M. Berkowitz (admitted pro hac vice)
                                                      LATHAM & WATKINS LLP
                                                      330 North Wabash Avenue
                                                      Suite 2800
                                                      Chicago, IL 60611
                                                      Phone: 312.777.7700
                                                      Fax: 312.993.9767
                                                      sean.berkowitz@lw.com

                                                      William J. Trach (BBO #661401)
                                                      LATHAM & WATKINS LLP
                                                      200 Clarendon Street
                                                      Boston, MA 02116
                                                      Phone: 617.948.6000
                                                      william.trach@lw.com




   1
     Defendant Zadeh’s first preference is for the four-trial proposal made by Defendant Kimmel,
ECF No. 847, but joins this proposal as a second option and no longer supports the Government’s
proposal.


                                                  2
       Case 1:19-cr-10080-NMG Document 876 Filed 02/26/20 Page 3 of 4



George W. Vien (BBO #547411)                    Perry J. Viscounty (admitted pro hac vice)
Joshua N. Ruby (BBO #679113)                    LATHAM & WATKINS LLP
DONNELLY, CONROY & GELHAAR, LLP                 650 Town Center Drive
260 Franklin Street                             20th Floor
Suite 1600                                      Costa Mesa, CA 92626
Boston, MA 02110                                Phone: 714.540.1235
Phone: 617.720.2880                             perry.viscounty@lw.com
Fax: 617.720.3554
gwv@dcglaw.com                                  Roman Martinez (admitted pro hac vice)
jnr@dcglaw.com                                  LATHAM & WATKINS LLP
                                                555 Eleventh Street, NW
                                                Suite 1000
Mark E. Beck (admitted pro hac vice)            Washington, DC 20004
Mark Beck Law, A Professional Corporation       Phone: 202.637.2200
350 West Colorado Boulevard                     roman.martinez@lw.com
Suite 200
Pasadena, CA 91105                              Counsel for Mossimo Giannulli and Lori
Phone: 213.596.7828                             Loughlin
mbeck@markbecklaw.com

Counsel for Mossimo Giannulli

David C. Scheper (admitted pro hac vice)
SCHEPER KIM & HARRIS LLP
601 West Fifth Street
12th Floor
Los Angeles, CA 90071
Phone: 213.613.4655
Fax: 213.613.4656
dscheper@scheperkim.com

Counsel for Lori Loughlin




                                            3
         Case 1:19-cr-10080-NMG Document 876 Filed 02/26/20 Page 4 of 4



                               CERTIFICATE OF SERVICE

       I certify that the foregoing document, which was filed with the Court through the CM/ECF

system, will be sent electronically to all registered participants as identified on the Notice of

Electronic Filing, and paper copies will be sent on February 26, 2020 to those identified as non-

registered participants.


                                                           /s/ Sean M. Berkowitz
                                                           Sean M. Berkowitz
